Name: Commission Regulation (EC) No 158/1999 of 22 January 1999 on the supply of beef to Russia
 Type: Regulation
 Subject Matter: trade policy;  animal product;  Europe;  cooperation policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities23. 1. 1999 L 18/33 COMMISSION REGULATION (EC) No 158/1999 of 22 January 1999 on the supply of beef to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas Commission Regulation (EC) No 111/1999 (2) lays down general rules for the application of Regulation (EC) No 2802/98; Whereas, for the supply operations decided by Regulation (EC) No 2802/98, an invitation to tender should be opened to allocate the supply of various lots of beef in intervention storage; Whereas the specific conditions applying to this supply operation should be laid down, in addition to the provi- sions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport, from intervention stocks, of 20 000 tonnes (net weight) of deboned beef and 10 000 tonnes of beef carcases (net weight) for delivery to the places of destination listed in Annex I, as a supply opera- tion covered by Article 2(1)(a) of Regulation (EC) No 111/1999. Supply shall be carried out in accordance with the provi- sions of both that Regulation and this Regulation. The invitation to tender shall cover the supply of three lots of deboned beef and one lot of beef carcases, as defined in Annex I, meeting the requirements on the intervention storage of these products applicable when this Regulation was published. Article 2 Supply shall comprise: (a) the taking-over of the goods from the warehouses of the intervention agencies listed in Annex II, at the loading bay, and (b) transport, by appropriate means, to the places of des- tination and within the time limts laid down in Annex I. Sea transport must be undertaken by a single vessel in the case of goods to be delivered by a given date to a given port of destination or transhipment. Article 3 1. Each tender shall cover an entire lot as indicated in Annex I. 2. The tenders are to be presented to the intervention agency storing the product for delivery, the address of which is given in Annex II. 3. The time limit for lodging tenders shall expire on 2 February 1999 at 12.00 noon (Brussels time). Should a lot not be successfully tendered for by the end of this period, tenders may be submitted for a second period expiring on 9 February 1999 at 12.00 noon (Brussels time). In this case, all the dates fixed in Annex I shall be extended by seven days. Article 4 1. The tendering security shall be EUR 25/tonne. 2. The supply security shall be EUR 2 780/tonne for the beef carcases and EUR 4 100/tonne for the deboned beef. It must be lodged in accordance with Article 7 of Regulation (EC) No 111/1999. Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued by the beneficiarys representative and at the place of destination indicated in Annex III. (1) OJ L 349, 24. 12. 1998, p. 12. (2) OJ L 14, 19. 1. 1999, p. 3. EN Official Journal of the European Communities 23. 1. 1999L 18/34 Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999, the payment on account shall be made upon presentation of a removal certificate covering the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 30 days after presentation of the application for the payment on account accompanied by the required documentary evidence. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities23. 1. 1999 L 18/35 ANNEX I A. DEBONED BEEF Lot No 1  4 000 tonnes of deboned beef for St Petersburg  Delivery stage: goods not unloaded  Final date for arrival in St Petersburg port: 6 March 1999  4 000 tonnes of deboned beef for St Petersburg  Delivery stage: goods not unloaded  Final date for arrival in St Petersburg port: 17 March 1999 Lot No 2  4 000 tonnes of deboned beef for St Petersburg  Delivery stage: goods not unloaded  Final date for arrival in St Petersburg port: 10 March 1999  4 000 tonnes of deboned beef for St Petersburg  Delivery stage: goods not unloaded  Final date for arrival in St Petersburg port: 21 March 1999 Lot No 3  4 000 tonnes of deboned beef for St Petersburg  Delivery stage: goods not unloaded  Final date for arrival in St Petersburg port: 27 March 1999 B. BONE-IN BEEF Lot No 4  10 000 tonnes of beef, bone-in final destinations (in tonnes) Republic of Karelia 300 Republic of Komi 400 Arkhangelsk Region 300 Murmansk Region 400 Bryansk Region 300 Vladimir Region 300 Ivanovo Region 200 Kaluga Region 200 Kostroma Region 300 Ryazan Region 300 Smolensk Region 300 EN Official Journal of the European Communities 23. 1. 1999L 18/36 Tver Region 300 Tula Region 300 Yaroslavl Region 300 Kirov Region 300 Nizhniy Novgorod Region 600 Republic of Dagestan 300 Republic of Ingushetia 200 Kabardino-Balkar Republic 200 Republic of North Ossetia 200 Chechen Republic 200 Udmurt Republic 300 Perm Region 300 Sverdlovsk Region 1 300 Chelyabinsk Region 800 Kemerovo Region 700 Kaliningrad Region 400 Total 10 000  Delivery stage: goods not unloaded at the Krasnoye frontier crossing points  Means of transport: land If some regions of final destination are served by rail and others by truck, the tender must be accompanied by two information sheets drawn up in accordance with Annex II to Regulation (EC) No 111/1999 and the amount offered must correspond to the weighted average of the costs per tonne.  Final date for arrival at the frontier crossing points: 30 March 1999 EN Official Journal of the European Communities23. 1. 1999 L 18/37 Storage locations Quantities(tonnes net) Storage locations Quantities(tonnes net) ANNEX II A. DEBONED BEEF Lot No 1: Departure port of Waterford First vessel: 4 000 tonnes Q.K. Grannagh Grannagh County Waterford 500 Q.K. Carrolls Cross Carrolls Cross County Waterford 500 Autozero Waterford Christendom Ferrybank County Waterford 1 250 Norefreeze Kilkenny Balliconra North Ballyragget County Kilkenny 500 Tallaght Cold Store Cookstown Ind. Est. Belgard Road Dublin 24 1 250 Total 4 000 Loading of the second vessel: 4 000 tonnes; must begin after the first vessel has been loaded Q.K. Grannagh Grannagh County Waterford 500 Q.K. Carrolls Cross Carrolls Cross County Waterford 500 Autozero Waterford Christendom Ferrybank County Waterford 1 250 Norefreeze Kilkenny Balliconra North Ballyragget County Kilkenny 500 Tallaght Cold Store Cookstown Ind. Est. Belgard Road Dublin 24 1 250 Total 4 000 EN Official Journal of the European Communities 23. 1. 1999L 18/38 Storage locations Quantities(tonnes net) Storage locations Quantities(tonnes net) Lot No 2: Departure from a port other than Waterford First vessel: 4 000 tonnes Bralca Coldstore Newbridge Ind. Est. County Kildare 560 Irish Ropes Limited Newbridge County Kildare 420 Lyonora Coldstore Clonminam Ind. Est. Portlaoise County Laois 560 Molloy &amp; Sherry Bond Road Dublin 1 120 Q.K. Naas Mauldings Naas County Kildare 645 Trailercare Holdings Unit 41-43 Robinhood Ind. Est. Dublin 22 275 V.F. Cold Store Unidare Ind. Est. Jamestown Road Finglas, Dublin 11 420 Total 4 000 Loading of the second vessel: 4 000 tonnes; must begin after the first vessel has been loaded Bralca Coldstore Newbridge Ind. Est. County Kildare 560 Irish Ropes Limited Newbridge County Kildare 420 Lyonora Coldstore Clonminam Ind. Est. Portlaoise County Laois 560 Molloy &amp; Sherry Bond Road Dublin 1 120 EN Official Journal of the European Communities23. 1. 1999 L 18/39 Storage locations Quantities(tonnes net) Storage locations Quantities(tonnes net) Q.K. Naas Mauldings Naas County Kildare 645 Trailercare Holdings Unit 41-43 Robinhood Ind. Est. Dublin 22 275 V.F. Cold Store Unidare Ind. Est. Jamestown Road Finglas, Dublin 11 420 Total 4 000 Lot No 3: 4 000 tonnes Q.K. Grannagh Grannagh County Waterford 500 Q.K. Carrolls Cross Carrolls Cross County Waterford 500 Autozero Waterford Christendom Ferrybank County Waterford 1 250 Norefreeze Kilkenny Balliconra North Ballyragget County Kilkenny 500 Tallaght Cold Store Cookstown Ind. Est. Belgard Road Dublin 24 1 250 Total 4 000 Address of intervention agency: DAF Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Ireland Tel. (353-1) 607 20 00 Fax (353-1) 676 71 23 EN Official Journal of the European Communities 23. 1. 1999L 18/40 (in tonnes) Storage locations Quantities(tonnes net) The 20 000 tonnes shall be made up of the following quantities of cuts: Topside 1 800 Silverside 1 800 Thick flank 1 200 Rump 1 200 Forerib 900 Shank 1 000 Flank 3 800 Shin 400 Brisket 1 300 Forequarter 3 400 Shoulder 3 200 Total 20 000 B. BEEF: BONE-IN (HINDQUARTERS) Single lot: 10 000 tonnes, land transport Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Nordfrost Zerbst Rosslauer StraÃ e 51 D-39261 Zerbst 2 491 R. Thomsen Butzower FleischgroÃ handel GmbH &amp; Co. KG Bahnhofstr. 22 D-18246 BÃ ¼tzow 2 854 Alli Logistik GmbH &amp; Co BrachwitzerstraÃ e 38 D-06118 Halle (Saale) 555 Muk Logistik GmbH KÃ ¼hlhaus Dissen Westring 8 D-49201 Dissen A.T.W. 1 600 R. Thomson EG TiefkÃ ¼hl- und Lagerhaus GmbH &amp; Co BÃ ¶sterredder 23 D-24601 Wankendorf 2 500 Total 10 000 EN Official Journal of the European Communities23. 1. 1999 L 18/41 Address of intervention agency: BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Adickesallee 40 D-60322 Frankfurt am Main Postfach 18 0203 Tel. (49-228) 6820 Fax (49-228) 682 72 72 C. REMOVAL FROM STORAGE The intervention agencies must organise removal from storage in such a way that, as far as possible, the first-in, first-out principle is complied with for each cut and for each storehouse. ANNEX III Place of take-over: St Petersburg Authority authorised to issue take-over certificates: VO Prodintorg' 103084 Moscow Mjasnitskaya nl. 47 M. Zykov Place of take-over: Suzemka, Krasnoya and Bryansk  for customs formalities for trucks VO Prodintorg' 103084 Moscow Mjasnitskaya nl. 47 M. Belokopytov Place of take-over: Smolensk  for customs formalities for trucks VO Prodintorg' 103084 Moscow Mjasnitskaya nl. 47 M. Perekatov